141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas E. FREEMAN, Appellant,v.Robert BRYANT, Appellee.
No. 97-2993.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 26, 1998.Filed March 2, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before BOWMAN, WOLLMAN, and MORRIS SHEPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Thomas Freeman, a federal prisoner, appeals from the District Court's1 judgment, entered upon a jury verdict, in his civil rights action against Robert Bryant, a corrections officer, and from the Court's denial of his new trial motion.  Freeman contends the Court abused its discretion by not submitting a Fourteenth Amendment jury instruction, by instructing the jury that it could find for Freeman only if it found, inter alia, that Bryant applied force "sadistically," and by refusing to grant a new trial based upon alleged juror misconduct.  After careful review of the record and the parties' submissions, we conclude the District Court did not abuse its discretion.  We thus affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Thomas D. Thalken, United States Magistrate Judge for the District of Nebraska, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)